IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44592

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 561
                                                )
       Plaintiff-Respondent,                    )   Filed: August 29, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
CLINT TERRELL OXIER,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Clint Terrell Oxier was found guilty of three counts of lewd conduct with a child under
sixteen, Idaho Code § 18-1508.       The district court imposed three concurrent, unified life
sentences, with twenty years determinate. Oxier filed an Idaho Criminal Rule 35 motion, which
the district court denied. Oxier appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Oxier’s I.C.R. 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Oxier’s I.C.R.
35 motion is affirmed.




                                               2